Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Claim 13 is amended. Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments, filed on 8/2/2022, have been fully considered but are not persuasive. The applicant asserts, with respect to claims 1, 14 and 20, that the combination of Pogorelik and Kolding does not teach or suggest: “obtain information from the sensing operations of the one or more access nodes; receive, from a device, a request to be provided sensing services, wherein the sensing services are based on the obtained information”. Examiner respectfully disagrees.

The combination of Pogorelik and Kolding, specifically Pogorelik teaches, as illustrated in Fig. 1, a virtual sensor system that includes a measurement platform 110, which operates to obtain certain sensor data and implement certain functions or services based upon the received sensor data. The measurement platform 110 includes a receiver and transmitter 126 for communicating with mobile devices acting as virtual sensor [The mobile device acts as the sensor and performs the sensing and measurement services]. Pogorelik teaches that one or more mobile devices, such as mobile device 130, are enabled and certified for reporting of the measurements performed using embedded sensors. Various communications are exchanged between the mobile device and the measurement platform 110, such as, a first message including sensing requirements; a first response indicating sensing capabilities; a second message requesting particular sensor measurements; and a second response including obtained sensor data. (See Pogorelik; Par. [32]-[35] and Fig. 1)

As described by Pogorelik, the measured capabilities, are determined by the mobile, meeting the sensing requirements of the broadcasted measurement request. The mobile device is operable to respond to the measurement request, and to measure one or more required parameter with one or more sensors and report to the requestor with sensor data. The request may include measurement requirements associated with any device within the network system, including access points. (See Pogorelik; Par. [22])

Therefore, and for the reasons set above,  the combination of Pogorelik and Kolding teaches the claimed invention.  The rejection of claims 1-20 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1-3, 6-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik et al. (US. Pub. No. 2017/0094716 A1) in view of Kolding. (US. Pub. No. 2009/0175232 A1).

Regarding claim 1, Pogorelik discloses an apparatus (See Fig. 1; Measurement Platform 110), comprising: at least one processor (See Fig. 1; CPU 120); and at least one memory (See Fig. 1; Memory 128) including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (See Par [68] of Pogorelik for a reference to a computer program product, which stores the computer program instructions executed by one or more processors), to cause the apparatus to: 
control sensing operations of one or more access nodes (See Par [32]-[33] and Figs. 1 & 4 of Pogorelik for a reference to a measurement platform 110, which operates to control obtaining certain sensor data and implement certain functions/services based upon the received sensor data); 
obtain information from the sensing operations of the one or more access nodes (See Par [32]-[33], [35] and Figs. 1 & 4 of Pogorelik for a reference to the measurement platform 110 may receive data from one or more physical sensors. The received data may include: sensing requirements, sensing capabilities and other obtained sensor data); 
receive, from a device, a request to be provided sensing services, wherein the sensing services are based on the obtained information (See Par [34]-[35] of Pogorelik for a reference to exchanged communication may vary; such as: a first message including sensing requirements, a first response indicating sensing capabilities, a second message requesting particular sensor measurements and a second response including obtained sensor data); 
determine a sensing quality of service associated with the request; (See Par [21]-[22] of Pogorelik for a reference to the measurement request may specify certain sensing requirements, which include one or more capabilities and conditions. A mobile device determines that such device meets the received sensing requirements); 
receive, from the device, information regarding sensing capabilities of the device (See Par [32]-[34] and Fig. 4 of Pogorelik for a reference to one or more mobile devices in one or more locations may include sensing capability for virtual sensor operation); and 
based, at least partly, on the request and the sensing capabilities of the device, determine if the requested sensing services can be provided (See Par [34]-[35] and Fig. 4 of Pogorelik for a reference to the mobile device 130 is enabled for reporting the obtain measurements. The measurement proxy 132 is configured to monitor measurement request broadcasts and compare current capabilities and conditions with the received sensing requirements to determine the availability of the device for sensing services); 

Pogorelik does not explicitly disclose wherein the request comprises indication of flags for uplink and downlink operations being enabled in the device and a desired update rate for the sensing services.  

However, Kolding discloses wherein the request comprises indication of flags for uplink and downlink operations being enabled in the device (See Par. [61], [67]-[68] and Fig. 2 & 3A of Kolding for a reference to the measurement requests comprises information related to the  multi-TTI indicator bits that specifies the UL TTIs and the DLTTIs based on the value of the multi-TTI indicator bits) and a desired update rate for the sensing services (See Par. [31]-[33], [67]-[68] of Kolding for a reference to the measurement requests comprises information indicating resources allocated for uplink communication, downlink communication and for measurement/sensing operations. Physical resources are allocated in association with the value of the multi-TTI indicator bits).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolding and Pogorelik. The motivation for combination would be to improving the system’s performance, by saving bandwidth and reducing latency when efficiently using the control signals. (Kolding; Par. [28])


Regarding claim 2, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is further caused to determine physical resources required in the one or more access nodes to satisfy the request and determine if the requested sensing services can be provided also based on availability of the physical resources required in the one or more access nodes (See Par [48]-[50] and Fig. 4 & 5A of Pogorelik for a reference to the mobile device listen and match the measurement request based on the measured capabilities and requirements. Sensor requirements are determined, and it is determined if the requirements are met, then the operations [Sensing/communication] is performed).  


Regarding claim 3, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein if it is determined that the requested sensing services cannot be provided, at least one of the following is performed: the request is rejected; or 29 the sensing quality of service is degraded; or another device is removed from being provided sensing services; or communication services are degraded for the device or for the other device; or communication services are removed for the device or for the other device (See Par [21]-[27], [49]-[50] and Fig. 5A of Pogorelik for a reference to sensor needs are determined. If sensor needs are not met by existing physical sensors, the needed sensor measurements in particular locations are identified, and a measurement advertisement is generated and broadcasted).  

Regarding claim 6, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein determining if the requested sensing services can be provided is further based on determining a sensing plan associated with the device (See Par [48]-[50] and Fig. 4 & 5A of Pogorelik for a reference to the mobile device listen and match the measurement request based on the measured capabilities and requirements. Sensor requirements are determined, and it is determined if the requirements are met, then the operations [Sensing/communication] is performed).  


Regarding claim 7, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is further caused to: 
use physical resources of at least one access node of the one or more access nodes to perform a scanning of the physical environment (See Par [48]-[50] and Fig. 4 & 5A of Pogorelik for a reference to the mobile device listen and match the measurement request based on the measured capabilities and requirements. Sensor requirements are determined, and it is determined if the requirements are met, then the operations [Sensing/communication] is performed); 
determine the sensing services to be provided; determine quality of sensing (See Par [21]-[22] of Pogorelik for a reference to the measurement request may specify certain sensing requirements, which include one or more capabilities and conditions. A mobile device determines that such device meets the received sensing requirements); 
encrypt the sensing services; and broadcast encrypted services (See Par [18] of Pogorelik for a reference to obtaining sensing data from different locations, reporting the measurements [sensing data] to a higher level system to be encoded and broadcasted for working out operational services).  


Regarding claim 8, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is further caused to group the device with other devices within the same spatial region and determine resources required for the requested sensing quality of service (See Par [49]-[51], [81] and Fig. 1 & 5A of Pogorelik for a reference to the measurement advertisement [Request] may be broadcasted narrowly or widely depending on the specific sensor requirements and a specific location for such requirements).  


Regarding claim 9, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein if the requested sensing services can be provided the requested sensing services accumulate billing for the device (See Par [43], [65] and Fig. 1 & 5A of Pogorelik for a reference to a virtual sensor system may be implemented to allow multiple readings to provide accurate readings, which allow more mobile devices to expand into a new area with accumulate readings and accumulate low cost [Billing]).  


Regarding claim 10, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the billing depends on one or more of the following: an amount of resources required; an overall resource availability in the one or more access nodes; a sensing quality of service experienced by the device (See Par [43]-[44] and Fig. 1 & 5A of Pogorelik for a reference to that there is no limit on the number of sensors other than the platform’s capabilities and bandwidth [Resource]. Therefore, the low cost [billing] depends on the required bandwidth for the sensing operations).  



Regarding claim 11, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is further caused to determine if the sensing services can be provided based on sensing quality of service required by other devices being served with sensing services and/or current communication traffic and the quality of service associated with the current communication traffic (See Par [43]-[44] and Fig. 1 & 5A of Pogorelik for a reference to the virtual sensor system allows the placement of any number of sensors based on available traffic. It is determined that the sensing operations is dependent on the platform capabilities).  


Regarding claim 12, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is further caused to control sensing operations of at least one other device (See Par [32]-[33] and Figs. 1 & 4 of Pogorelik for a reference to a measurement platform 110, which operates to control obtaining certain sensor data and implement certain functions/services based upon the received sensor data) and to obtain information from the sensing operations of the at least one other device (See Par [32]-[33], [35] and Figs. 1 & 4 of Pogorelik for a reference to the measurement platform 110 may receive data from one or more physical sensors. The received data may include: sensing requirements, sensing capabilities and other obtained sensor data), and receiving, from at least one of the devices or one of the access nodes, a request for accessing the information (See Par [34]-[35] of Pogorelik for a reference to exchanged communication may vary; such as: a first message including sensing requirements, a first response indicating sensing capabilities, a second message requesting particular sensor measurements and a second response including obtained sensor data), wherein the request further comprises a sensing quality of service on the information (See Par [21]-[22] of Pogorelik for a reference to the measurement request may specify certain sensing requirements, which include one or more capabilities and conditions. A mobile device determines that such device meets the received sensing requirements), and wherein the information is transmitted using encryption that can be decrypted by the at least one of the devices or one of the access nodes (See Par [18] of Pogorelik for a reference to obtaining sensing data from different locations, reporting the measurements [sensing data] to a higher level system to be encoded and broadcasted for working out operational services).  


Regarding claim 13, the combination of Pogorelik and Kolding, specifically Pogorelik discloses wherein the apparatus is a controller (See Fig. 1; CPU 120) comprised in a sensing platform (See Fig. 1; Measurement Platform 110).  


	Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 1. 


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 2. 


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 3. 


Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 6. 


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim1, including a computer program embodied on a non-transitory computer- readable medium, said computer program comprising instructions (See Par [68] of Pogorelik for a reference to a computer program product, which may be a computer-readable medium that stores the computer program instructions executed by one or more processors). 


6.	Claim(s) 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik et al. in view of Kolding and further in view of Pouyllau et al. (US. Pub. No. 2016/0173404 A1).

Regarding claim 4, the combination of Pogorelik and Kolding does not explicitly disclose wherein the request further comprises desired periodicity, aperture in frequency domain, distance between two consecutive frequency samples, device sensing priority for the sensing services.  

However, Pouyllau discloses wherein the request further comprises desired periodicity, aperture in frequency domain, distance between two consecutive frequency samples, device sensing priority for the sensing services (See Par. [23]-[29] of Pouyllau for a reference to the measurement requests comprises information such as: measurement time period, bandwidth, frequency [Subcarrier] spacing and service priorities).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pouyllau, Kolding and Pogorelik. The motivation for combination would be to improving the system’s performance, by providing an efficient technique of service requests that meets the required service quality. (Pouyllau; Par. [19])

Regarding claim 5, the combination of Pogorelik and Kolding does not explicitly disclose wherein the request further comprises device sensing priority and desired resolution and aliasing of position, speed and/or orientation for the sensing service.  

However, Pouyllau discloses wherein the request further comprises device sensing priority and desired resolution and aliasing of position, speed and/or orientation for the sensing service (See Par. [23]-[24], [81], [119] of Pouyllau for a reference to the measurement requests comprises information such as: sensing services priority, class of desired services, position and speed of sensing services).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pouyllau, Kolding and Pogorelik. The motivation for combination would be to improving the system’s performance, by providing an efficient technique of service requests that meets the required service quality. (Pouyllau; Par. [19])

Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 4. 


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 5. 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Irie et al. (US. Pub. No. 2020/0351677 A1) discloses a method for performing spatial sharing between an existing SP and a candidate SP includes transmitting a first measurement request to an STA. 
Breuer et al. (US. Pub. No. 2019/0215713 A1) discloses a method for controlling at least one measurements by a base node of a cellular network.
Yang et al. (US. Pub. No. 2018/0084448 A1) discloses a method for performing measurement in a wireless device having a plurality of radio frequency (RF) chains for supporting aggregation of multiple carriers.

8.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413